In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (R. Doyle, J.), dated January 28, 2008, which denied its motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from, the order are brought up for review and have been considered on the appeal from the judgment (see Gonzalez v American Steel Process*670ing Co., 76 AD3d 670 [2010] [decided herewith]; CPLR 5501 [a] [1]). Dillon, J.P., Miller, Eng and Chambers, JJ., concur. [Prior Case History: 2008 NY Slip Op 30294(U).]